NO. 07-04-0301-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



NOVEMBER 1, 2004

______________________________



ROBERT R. HOCKADAY, II, 



Appellant



v.



THE STATE OF TEXAS, 



Appellee

_________________________________



FROM THE 364
TH
 DISTRICT COURT OF LUBBOCK COUNTY;



NO. 2001-438,306; HON. BRADLEY UNDERWOOD, PRESIDING

_______________________________



Before JOHNSON, C.J., and QUINN and REAVIS, JJ.

Appellant Robert R. Hockaday, II appeals from a judgment convicting him of aggravated assault.  We affirm.

The trial court initially deferred adjudication of guilt and placed him on community supervision for four years.  The State subsequently moved to adjudicate him guilty.  After a hearing on the allegations set out in the State’s motion and after receiving evidence on the issue of punishment, the trial court found appellant guilty and sentenced him to 20 years imprisonment.     	

Appellant’s counsel has moved to withdraw, after filing a brief pursuant to 
Anders v. California, 
386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 492 (1967) and representing that he has searched the record and found no arguable grounds for reversal.  The motion and brief illustrate that counsel notified appellant of his right to review the appellate record and file his own brief.  So too did we inform appellant that any 
pro se 
response or brief he cared to file had to be filed by October 27, 2004.  At this time, appellant has failed to file either a response or brief or request an extension to do so.

In compliance with the principles enunciated in 
Anders
, appellate counsel discussed five possible areas for appeal.  They involve 1) whether the trial court erred in failing to pronounce him guilty prior to his punishment hearing, 2-3) the legal and factual sufficiency of the evidence to justify a sentence of 20 years, and 4-5) whether the trial court erred in admitting evidence not relevant to sentencing and whose probative value was substantially outweighed by the danger of unfair prejudice.  However, counsel then proceeded to explain why each argument lacked merit.   

We have also conducted our own review of the record to assess the accuracy of appellate counsel’s conclusions pursuant to 
Stafford v. State, 
813 S.W.2d 503 (Tex. Crim. App. 1991).  Finding no reversible error, we grant the motion to withdraw and affirm the judgment.



Brian Quinn 

   Justice

Do not publish.